                                          Case 4:20-cv-04368-HSG Document 24 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT D. ANDERSON,                                Case No. 20-cv-04368-HSG
                                   8                    Plaintiff,                          ORDER REGARDING FILING OF
                                                                                            DISCOVERY REQUESTS
                                   9             v.
                                                                                            Re: Dkt. No. 23
                                  10     M. MCGALLON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Correctional Training Facility (“CTF”), has filed a pro se action

                                  14   pursuant to 42 U.S.C. § 1983. Plaintiff recently filed with the Court his requests for admissions

                                  15   directed at Defendants. Dkt. No. 23. Plaintiff should not file his discovery requests or responses

                                  16   with the Court. Discovery requests and responses normally are exchanged between the parties

                                  17   without any copy sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery requests and

                                  18   responses that “must not” be filed with the court until they are used in the proceeding or the court
                                  19   orders otherwise). The Court generally is not involved in the discovery process and only becomes

                                  20   involved when there is a dispute between the parties about discovery responses that they cannot

                                  21   resolve themselves.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 2/17/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
